Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims (specifically 1, 6 and 7) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 cites the limitation “at least one strength member extending longitudinally adjacent the shield”.  Such limitation is not cited in the specification, nor is shown in the drawings, thus subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, did not have possession of the claimed invention.  Appropriate correction is required. Note that the shield itself being from braided metal cannot meet or be the same as the limitation “at least one strength member extending longitudinally adjacent the shield”.  
Claims 2-7 are rejected because of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Gladden” et. al.  US 4986761. 
Regarding claims 1,  Gladden teaches a method for bonding a fiber optic cable having an interior (see figs. 1-7), a shield 34 surrounding the interior (clearly shown in at least figs. 1-7), at least one strength member 38 extending longitudinally adjacent the  shield 34 (clearly shown in at least figs. 1-7), and a jacket 36 surrounding the shield 34 and  the at least one strength member 38, the fiber optic cable 30 having a portion of the jacket removed to expose the underlying shield 34 and the at least one strength member 38, the method comprising: 
establishing both an electrical and mechanical connection to an exposed shield portion of the fiber optic cable and a cable bracket assembly (clearly shown in at least figs. 1-2 and at least col. 2, lines 21-54); 
grounding the at least one strength member 38 and the shield 34 of the fiber optic cable via a strength member fixation mount and a cable fixation mount of the cable bracket assembly (clearly shown in at least figs. 1-2 and 4-6, and at least abstract, col. 3, lines 31-37 and col. 6. Lines 7-14 ); and

    PNG
    media_image1.png
    312
    423
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    831
    media_image2.png
    Greyscale

	Providing an electrical passage in a longitudinal direction along the cable bracket assembly (clearly shown in at least figs. 1-2 and 4-6 and see at least col. 5, lines 21-32).   

		2. The method of claim 1, wherein the shield is made from a conductive material (see at least abstract).  
		3. The method of claim 2, wherein the conductive material is metallic (see at least abstract).  
4. The method of claim 1, further comprising: providing an enclosure; mounting the cable bracket assembly to the enclosure; and sealing an exterior of the fiber optic cable and the bracket assembly with a seal at a port of the enclosure, including providing an intermediate seal positioned between a longitudinal body of the cable bracket assembly and the fiber optic cable (clearly shown in at least figs. 6-7, also see fig. 3).  
5. The method of claim 1, further comprising: “snapping” the cable bracket assembly within the enclosure (clearly shown in figs. 6-7).


Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gladden” et. al.  US 4986761 A and further in view of Auclair, US 5315063 A. 
Regarding claims 1,  Gladden teaches a method for bonding a fiber optic cable having an interior (see figs. 1-7), a shield 34 surrounding the interior (clearly shown in at least figs. 1-7), at least one strength member 38 extending longitudinally adjacent the  shield 34 (clearly shown in at least figs. 1-7), and a jacket 36 surrounding the shield 34 and  the at least one strength member 38, the fiber optic cable 30 having a portion of the jacket removed to expose the underlying shield 34 and the at least one strength member 38, the method comprising: 
establishing both an electrical and mechanical connection to an exposed shield portion of the fiber optic cable and a cable bracket assembly (clearly shown in at least figs. 1-2 and at least col. 2, lines 21-54); 
grounding the at least one strength member 38 and the shield 34 of the fiber optic cable via a strength member fixation mount and a cable fixation mount of the cable bracket assembly (clearly shown in at least figs. 1-2 and 4-6, and at least abstract, col. 3, lines 31-37 and col. 6. Lines 7-14 ); and

    PNG
    media_image1.png
    312
    423
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    831
    media_image2.png
    Greyscale

	Providing an electrical opening/bore in a longitudinal direction along the cable bracket assembly (clearly shown in at least figs. 1-2 and 4-6 and see at least col. 5, lines 21-32).   
However, Gladden does not explicitly state that the above opening is passage.  Nonetheless, in broadest reasonable interpretation the bore/opening for passing/inserting an electrical/ground cable is/non as “passage”, as such opening provides efficient and predictable grounding of metallic components of the fiber optic cable or its mount to prevent shortage and/or electrical interference.    

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
		 2. The method of claim 1, wherein the shield is made from a conductive material (see at least abstract).  
		3. The method of claim 2, wherein the conductive material is metallic (see at least abstract).  
4. The method of claim 1, further comprising: providing an enclosure; mounting the cable bracket assembly to the enclosure; and sealing an exterior of the fiber optic cable and the bracket assembly with a seal at a port of the enclosure, including providing an intermediate seal positioned between a longitudinal body of the cable bracket assembly and the fiber optic cable (clearly shown in at least figs. 6-7, also see fig. 3).  
With regard to claim 5, however, Gladden is silent on the step of snapping the cable bracket assembly within the enclosure.  Nonetheless, as clearly shown in figs. 6-7, the cable assembly as shown in fig. 6 dimensionally designed to be “snap-fitted” into the closure 21, and thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to implement an easy step of “snap-fitted” the cable bracket assembly into the closure 21, the motivation would have been to combine known methods to achieve a predictable result.
   

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20180259734 A1
US 20100285678 A1
US 5315063 A
US 5011416 A
US 5485745 A
US 5722840 A
US 5181026 A
US 6340250 B1
US 4986761 A
CA 2869503 A1
US 20130294735 A1
US 6322378 B1
US 5491766 A
US 5271080 A
WO 2016205340 A1




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883